AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

Sheet l
UNITED STATES DisTRiCT COURT
District of Montana
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
MARCO ANTON|O ALVAREZ-ACEVEDO § Case Number; CR 16-75-BLG-SPW-01
) USM Number; 48311-086
)
) Ke||y J. Varnes (Appointed)
) Defendant’s Attomey
THE DEFENDANT:
M pleaded guilty to count(s) 2 & 3 Of |ndictment
l:\ pleaded nolo contendere to count(s)
which was accepted by the court.
\:l was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count

    

18:1956h; 19563i Conspiracy to Commit Money Laundering 4/12/2016 3

 

The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.

\:\ The defendant has been found not guilty on count(s)

 

m Count(s) 1 of |ndictment M is [] are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat the defendant_must notify the Un_ited States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed l_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1 0/24/201 8
Date 0 lmposition of Judgment

F l L E D "Signature ofJudge '/ L(/@&;/

l]CT 2 4 2018

Clerk, U S District Court
District Ot N|ontana
Billings

 

Susan P. Watters, District Judge
Name and Title of Judge

1 0/24/201 8
Date

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 _ Imprisonment

Judgment _ Page _2__ of __L___

DEFENDANT: MARCO ANTON|O ALVAREZ-ACEVEDO
CASE NUMBER: CR 16-75-BLG-SPW-01

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

70 months on Counts 2 and 3 to run concurrent

m The court makes the following recommendations to the Bureau of Prisons:

that the defendant participate in the RDAP program if eligib|e. A|so that the BOP place defendant in facility closest to central
Washington for proximity to fami|y.

M The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
l:l at l:\ a.m. l'_`l p.m. on
[:| as notified by the United States Marshal.

 

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on

 

I:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Cx'iminal Monetary Penalties

Judgment _ Page 3 of 4
DEFENDANT§ MARCO ANTON|O ALVAREZ-ACEVEDO
CASE NUMBERZ CR 16-75-BLG-SPW-O1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ $ $
|:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination
|:\ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel}‘/`)pro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage

          

 

 

TOTALS s O-OO $ O-OO

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day aher the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:] the interest requirement is waived for the |j fine |:l restitution.

l:] the interest requirement for the I:| fine l:l restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. l 14-22.
** F indings for the total amount o losses are required under Chapters lO9A, 110, llOA, and ll3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment _ Page 4 of 4
DEFENDANTZ MARCO ANTON|O ALVAREZ-ACEVEDO
CASE NUMBER: CR 16-75-BLG-SPW-O1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 200-00 due immediately, balance due

|:_| not later than ,or
|:| in accordance with [___| C, [:| D, |:| E, or |'_'| Fbelow; or

B |:l Payment to begin immediately (may be combined with [:l C, l:| D, or |:l F below); or

C |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penaltics:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons’ |nmate Financia| Responsibility Program. Criminal monetary
payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Bi||ings, MT 59101.

Unless _the cou_rt has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e per_iod of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

